Citation Nr: 1630688	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling prior to June 29, 2012. 

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 20 percent disabling since June 29, 2012. 

3.  Entitlement to an effective date earlier than March 7, 2007 for the grant of service connection for thoracolumbar spine strain. 

4.  Entitlement to an effective date earlier than March 7, 2007 for the grant of service connection for tinnitus. 

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO). The claim was remanded in February 2013 and must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in February 2014 but did not report at his scheduled time.  He has continued to request that a videoconference hearing be offered. However, his whereabouts are difficult to discern. 

While the case originates from the San Juan, Puerto Rico RO, the Veteran has been treated by VA in Philadelphia, Pennsylvania and has listed a prior address in Atlantic City, New Jersey.  His representative is listed as the American Legion, and in a June 2016 correspondence, it was indicated that a videoconference hearing at "his regional office" be afforded. The Veteran has continually submitted evidence to support his claim, on his own and from VA caregivers in Pennsylvania. 
In his request for a hearing, the Veteran indicated that he lived in New Jersey but a notification of hearing was sent to Puerto Rico.  

Given the potential confusion shown by the confusion in dispatching letters of notice, as well as the forwarded assertion by the representative that the Veteran wants a videoconference hearing, the Board will direct a further attempt towards scheduling of a hearing at the RO most near to his current address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's correct address and home of record and, following this, schedule him for a videoconference hearing with a Veterans Law Judge at the earliest possible convenience.  Advise the Veteran and his representative of the time, date, and location of the hearing, and also provide notification that, should good cause not be shown for any absence, the request for a hearing will be deemed withdrawn.  

2.  Upon completion of the hearing, forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




